Citation Nr: 9906384	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-13 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
secondary to medication prescribed in service or due to or as 
a residual of exposure to Agent Orange.

2.  Entitlement to service connection for peripheral 
neuropathy secondary to medication prescribed in service or 
due to or as a residual of exposure to Agent Orange.

3.  Entitlement to service connection for degenerative joint 
disease secondary to medication prescribed in service or due 
to or as a residual of exposure to Agent Orange.

4.  Entitlement to service connection for spina bifida 
occulta secondary to medication prescribed in service or due 
to or as a residual of exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.R.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran has verified active duty for training from August 
1961 to February 1962, and active duty service from February 
1964 to January 1968.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of August 1996 from the St. Louis, Missouri Regional 
Office (RO) which denied service connection for diabetes 
mellitus, peripheral neuropathy, degenerative joint disease 
and spina bifida occulta, all as secondary to medication 
prescribed in service, or due to or as a residual of exposure 
to Agent Orange.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant and his representative assert that service 
connection is warranted for diabetes mellitus, peripheral 
neuropathy, degenerative joint disease and spina bifida 
occulta, which are all of service onset or proximately due to 
or are the result of medication prescribed in service, or 
exposure to the herbicide Agent Orange.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the claims for entitlement 
to service connection for diabetes mellitus, peripheral 
neuropathy, degenerative joint disease and spina bifida 
occulta, to include as secondary to medication prescribed in 
service, or exposure to Agent Orange, are not well grounded.


FINDINGS OF FACT

1.  The claims for entitlement to service connection for 
diabetes mellitus, peripheral neuropathy, degenerative joint 
disease and spina bifida occulta, to include as secondary to 
medication prescribed in service or due to or as a residual 
of exposure to Agent Orange are not plausible.

2.  There is no medical evidence of a nexus between the 
veteran's current diabetes mellitus, peripheral neuropathy, 
degenerative joint disease and spina bifida occulta and 
service, to include medication prescribed in service or 
exposure to Agent Orange. 


CONCLUSION OF LAW

The appellant's claims of entitlement to service connection 
for diabetes mellitus, peripheral neuropathy, degenerative 
joint disease and spina bifida occulta, to include as 
secondary to medication prescribed in service or due to or as 
a residual of exposure to Agent Orange are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for 
diabetes mellitus, peripheral neuropathy, degenerative joint 
disease and spina bifida occulta, to include as secondary to 
medication prescribed in service, or due to or as a residual 
of exposure to Agent Orange.  The record confirms that the 
veteran served in the Republic of Vietnam during the Vietnam 
War era. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 1991).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service or aggravated by service.  38 
C.F.R. §§ 3.303, 3.306 (1998). Where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and either 
diabetes and/or arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§ § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (West 1991)

Moreover, there is a statutory presumption that certain 
diseases are the result of exposure to an herbicide in 
service.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(e) (1998).  The inclusion of certain diseases, as 
opposed to others, within the list of presumptive disorders 
reflects a determination by the Secretary of Veterans Affairs 
(Secretary), based on sound medical and scientific evidence, 
that there exists a positive association between (A) the 
occurrence of those diseases in humans and (B) the exposure 
of humans to an herbicide agent.  38 U.S.C.A. § 1116(b)(1); 
61 Fed. Reg. 41,368-41, 371 (1996).  Of particular 
significance in the present case is the fact that the 
Secretary, under the authority granted by the Agent Orange 
Act of 1991, specifically has indicated that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for kidney cancer,  61 Fed. Reg. 41,444 (1996).  
The pertinent regulations provide that if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, if the requirements of 38 C.F.R. §§ 3.307(a)(6) 
and 3.307(d) are met, even though there is no record of such 
disease during service:  chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e) (1998). 

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim.  In this 
regard, he has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is plausible.  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994), Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail.  See Epps v. 
Gober, 126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 
(1996) (en banc).

To establish that a claim for service connection is well 
grounded, the appellant must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be competent (i.e. 
medical) evidence of a nexus between an in-service disease or 
injury and the currently claimed disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, supra.  

The service medical records show that upon examination in 
January 1968 for discharge from active duty, it was noted 
that that the veteran had symptoms of edema, tenderness and 
paralysis of the left leg in Vietnam in July 1965; the 
diagnosis of which was noted to be unknown.  It was recorded 
that there was no residual disability therefrom.  Urinalysis 
performed at separation revealed negative sugar and albumin.  
The spine and musculoskeletal and endocrine systems and lower 
extremities were evaluated as normal.  The service medical 
records are otherwise negative for any complaints or findings 
referable to diabetes, peripheral neuropathy, degenerative 
joint disease, or spina bifida.  The appellant was shown to 
have been prescribed a number of medications in service, 
including for various complaints and disorders unrelated to 
this appeal.

The veteran was afforded a VA general medical examination for 
compensation and pension purposes in May 1971.  No reference 
to complaints, symptoms or findings of diabetes, peripheral 
neuropathy, degenerative joint disease, or spina bifida was 
noted at that time.  Urinalysis disclosed negative sugar and 
albumin at that time and upon an ensuing VA examination in 
September 1971.

A clinical report dated in December 1992 was submitted by a 
VA provider in which it was noted that the veteran had non-
insulin diabetes mellitus for which he had been prescribed 
medication.  The veteran filed a claim in March 1993 for 
service connection for diabetes due to Agent Orange exposure.  
VA outpatient clinic notes dated in March 1993 reflect 
counseling and treatment for diabetes.  

VA clinic records dated between 1992 and 1994 reflect that 
the appellant was treated for multiple complaints and 
disorders including poorly controlled diabetes mellitus and 
peripheral neuropathy.  In November 1993, it was recorded 
that peripheral neuropathy was secondary to uncontrolled 
diabetes mellitus.  The veteran was hospitalized at a VA 
facility in December 1993 where X-rays of the lumbosacral 
spine disclosed mild degenerative arthritis, degenerative 
disc disease at the L5-S1 interspace and spina bifida occulta 
of L5-S1.  

I. L. Belson, D. O., wrote in June 1994 that the veteran was 
seen in neurological consultation for disability 
determination in that month for back pain of eight years' 
duration which had begun to radiate down into the left leg.  
It was his opinion that the veteran appeared to have an L5 
radiculopathy either due to herniated disc or his diabetes.  
It was also noted that he had spina bifida occulta.  

In a letter dated in September 1996, J. Runyon, D.C., 
proposed that due to the advanced stage of the veteran's 
peripheral neuropathy, it was his opinion that the veteran 
had had peripheral neuropathy for approximately 30 years.  C. 
E. McGrath, D. O., wrote in response to the veteran's inquiry 
that his records showed that the first diagnosis of non-
insulin dependent diabetes was first rendered in February 
1987.

The veteran's chiropractor presented testimony upon personal 
hearing on appeal in March 1997 to the effect that the 
veteran had informed him that he had been shot in the back in 
service by an RPG rocket which resulted in severe trauma to 
the low back.  He stated, among other things that the 
appellant had regularly been given preventive medications in 
service, including chlorquinine for malaria and gamma 
globulin for plague which could have resulted in side effects 
such as spina bifida occulta, reduced immune function and 
pancreas dysfunction causing diabetes.  He related that 
degenerative joint disease was caused by chemical changes in 
the body which may have been related to Agent Orange 
exposure.  The veteran said that his diabetes had first been 
diagnosed in 1968.  

The RO requested a medical opinion from a VA rating board 
physician who responded in a report dated in April 1997 that 
medical texts had provided no accepted cause for diabetes 
mellitus, and that in particular, diabetes mellitus had not 
been related to toxic exposure or medications; and that there 
was no evidence of a relationship between Agent Orange, 
specific medications, or immunizations, to currently 
recognized types of sensory peripheral neuropathy.  It was 
added that spina bifida occulta was an incidental finding on 
X-ray of the lumbosacral spine and was considered to be 
developmental defect and degenerative joint disease was 
unrelated to toxic exposure.  The VA physician noted that the 
medical record was overwhelmingly compatible with a finding 
that neuropathy was diabetes related.  

The veteran submitted an article from the Navy Times dated 
May 27, 1997 indicating that Air Force scientists were 
engaged in a study which had found that airmen engaged in the 
spraying of Agent Orange had a 50 percent higher chance of 
contracting diabetes than people not exposed to the 
herbicide.  It was noted that the study was still ongoing and 
would end in 2006.

After reviewing the evidence as a whole, the Board is unable 
to find that the appellant has presented a well-grounded 
claim.  To begin with, there is no medical evidence that 
diabetes mellitus or degenerative joint disease was present 
in service, or was clinically evident within one year of 
separation from service.  See 38 C.F.R.§§ 1101, 1110, 1112, 
1113; 38 C.F.R. § 3.307, 3.309.  As well, peripheral 
neuropathy was not shown in service nor for many years 
thereafter.  

The Board points out that spina bifida occulta has been 
clinically noted to be a developmental anomaly.  Congenital 
or developmental defects are not diseases or injuries within 
the meaning of applicable legislation. 38 C.F.R. § 3.303 
(1998).  The Board also notes that although a congenital or 
developmental defect, such as spina bifida occulta, is not a 
"disease or injury" within the meaning of legislation 
applicable to service connection, service connection may be 
granted if such a disorder was aggravated by the veteran's 
active service, especially if there is superimposed 
disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. See also 
O.G.C. Prec. 82-90, 56 Fed. Reg. 45,711 (1990) (Precedent 
opinion of the General Counsel of the VA).  The Board 
observes that while testimony upon personal hearing was 
presented to the effect that the veteran had sustained 
significant trauma to the spine and/or low back in service, 
the service medical records clearly do not reflect any such 
injury.  

Additionally, the Board has carefully considered the 
statements of the appellant and his chiropractor, Dr. Runyon, 
that Agent Orange and preventative medications prescribed in 
service for malaria and plague played a role in the 
development of veteran's degenerative joint disease, diabetes 
mellitus, peripheral neuropathy and spina bifida occulta.  
Significantly, however, no medical evidence has been received 
which definitively shows that an association exists between 
the development of those diseases and exposure to Agent 
Orange or the cited preventative medications.  The Board 
notes that at the hearing, Dr. Runyon repeatedly indicated 
that he did not have any medical authority or studies to 
support his opinions of causal relationships between Agent 
Orange and/or the preventative medications, and the 
disabilities at issue.  His opinions as to these matters 
clearly lack probative value.  Further, as a layperson who is 
untrained in the field of medicine, the veteran is not 
competent to offer an opinion which requires specialized 
knowledge and expertise.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, it is demonstrated that the veteran's 
medical doctors of record have indicated that diabetes was 
first diagnosed in 1987 and have presented opinions that 
peripheral neuropathy is related to his diabetes.  There is 
no indication that the veteran has had peripheral neuropathy 
for 30 years as Dr. Runyon indicates, nor is there a showing 
of injury to the low back in service.  As well, the article 
purporting to show a relationship between Agent Orange and 
diabetes clearly indicates that the study will not be 
completed until 2006.  In sum, the record simply does not 
contain any competent evidence in the form of medical records 
or a medical opinion which in any way tends to show that the 
claimed disabilities were incurred in or aggravated during 
service, or were the result of a disease occasioned by Agent 
Orange exposure or medication prescribed in service.  As a 
well-grounded claim must be supported by evidence, more than 
merely allegations, Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the Board must find that the claims are not well 
grounded.  Accordingly, the appellant's claims for 
entitlement to service connection for degenerative joint 
disease, diabetes mellitus, spina bifida occulta and 
peripheral neuropathy must also be found to not be well-
grounded, and the claim must be denied.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

Finally, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist or could be obtained, that, if true would make these 
claims "plausible"  See generally McKnight v. Gober, 131 
F.3rd 1483 (fed. Cir. 1997); Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995.


ORDER

The claims for service connection for diabetes mellitus, 
peripheral neuropathy, degenerative joint disease and spina 
bifida occulta, to include as secondary to medication 
prescribed in service or due to or as a residual of exposure 
to Agent Orange are not well grounded and the appeals are 
therefore denied.  





		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 9 -


